Holmes, J.
Perhaps it would have saved perplexing questions, if, as between vendor and purchaser, or mortgagor and mortgagee, the rule of the common law had been adhered to more strictly, that whatever is annexed to the freehold by the owner becomes a part of the realty, and will pass by a conveyance of it. Y. B. 21 Hen. VII. 26, pl. 4. Elwes v. Maw, 3 East, 38; S. C. 2 Smith Lead. Cas. (8th Am. ed.) 191. Fisher v. Dixon, 12 Cl. & Fin. 312, 328, & seq. Mather v. Fraser, 2 K. & J. 536. Walmsley v. Milne, 7 C. B. (N. S.) 115. Gribson v. Hammersmith Railway, 32 L. J. Ch. 337, 340. Climie v. Wood, L. R. 4 Ex. 328. Holland v. Hodgson, L. R. 7 C. P. 328. Meux v. Jacobs, L. R. 7 H. L. 481, 490. The right of a tenant to sever chattels *420which he has attached to the realty might be admitted, and yet the property might be regarded as land until severed, as it seems to be in England. The language of Hellawell v. Eastwood, 6 Exch. 295, which looked the other way, has been criticised in the later cases, some of which we have cited.
But the later decisions of this Commonwealth establish that machines may remain chattels for all purposes, even though physically attached to the freehold by the owner, if the mode of attachment indicates that it is merely to steady them for their more convenient use, and not to make them an adjunct of the building or soil. McConnell v. Blood, 123 Mass. 47. Hubbell v. East Cambridge Savings Bank, 132 Mass. 447. Maguire v. Park, ante, 21.
It is more important to respect decisions upon a question of property than to preserve a simple test; and, for this reason, the decree of . the Superior Court must be affirmed. The master reports that he finds the articles in controversy to be personal property, and we cannot go behind this finding, unless the facts found specially require a different conclusion, as matter of law. The special facts are, that the boiler and engine were portable, and not attached to the realty, except that they were belted to the main shaft; but that they could not be removed except by removing a shed built over them to protect them from the weather, or by taking off some boards to enlarge the opening into the factory. The machines were fastened to the floor by cleats, screws, or nails. We cannot say, as matter of law, that these facts are inconsistent with the master’s finding, in view of the cases cited-. We must take that finding to exclude the articles having been put where they were as a permanent improvement to the building, whatever conjecture we might have formed but for the master’s general conclusion.

Decree affirmed.